PER CURIAM.
In this workers’ compensation case, Claimant appeals a summary final order dismissing his claims for permanent total disability (PTD) benefits under Florida Administrative Code Rule 60Q-6.116(2) (the “two-dismissal” rule) which states that a second voluntary dismissal operates as an adjudication on the merits. Because our review of the record reveals no evidence of any voluntary dismissals, we REVERSE and REMAND for further proceedings on the pending PTD claims.
BENTON, CLARK, and ROWE, JJ„ concur.